Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
Specification
The amendment to the specification received on April 25, 2022 is acceptable.  The specification objections are hereby withdrawn.
Claim Objections
Claim 17 is objected to because of the following informalities:  claim 17 recites “the disc-shaped deflector”, which should have “disc-shaped” removed based on the amendment to this element in the other claims.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 15, 17, and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OHTSUBO (Chinese Patent Publication CN-102282371-A, a machine translation is provided in the PTO-892 Notice of References Cited and is utilized in the rejection below).
Regarding claim 14, OHTSUBO discloses:  a dry vacuum pump (see ¶0001), comprising: 
at least one oil sump (12, F); 
at least one pumping stage (6, 26) (see Figures 2, and 9-11); 
two rotating shafts (5, 14) respectively holding at least one rotor (6, 15) extending in the at least one pumping stage (see Figures 2, and 9-11), the at least one rotor being on each of the respective two shafts are configured to rotate in a synchronized manner in opposite directions with respect to one another (see Figure 4, also, gears (22, 23) are used to synchronize the at least one rotor on the respective shafts, ¶0088) in order to carry a gas to be pumped between an intake (7a) and a discharge (7b) of the dry vacuum pump (see Figures 2, 4, and 9-11,  ¶0089-¶0091), the two rotating shafts being supported by bearings (24, 25) (see Figures 2 and 9-11, ¶0088) lubricated by a lubricant contained in the at least one oil sump (see Figures 2 and 9-11, ¶0084-¶0088); and 
at least one lubricant sealing device (11, 16) inserted between the at least one oil sump and a pumping stage of the at least one pumping stage at each shaft passage (see Figures 2 and 9-11, ¶0082-¶0083), the at least one lubricant sealing device including a deflector (30) mounted on each shaft of the two rotating shafts for rotation therewith (see Figure 5, ¶0097-¶0101), 
wherein the deflector comprises a flat circular portion (see Figure 5, which shows that the deflector has a flat circular portion that extends radially from the shaft) with an annular end on a periphery thereof (the annular end extends axially towards the at least one pumping stage, which includes rotors (6, 15), extending towards the at least one pumping stage, forming a retaining recess (see Figure 5).  
Regarding claim 15, OHTSUBO discloses:  the annular end has a substantially cylindrical shape (see Figure 5), coaxial with an axis of rotation of the shaft of the respective shaft of the two rotating shafts (see Figure 5, ¶0097 states that (11, 16) have the same structure).  
Regarding claim 17, OHTSUBO discloses:  the at least one lubricant sealing device comprises a ring seal (27, 28), the annular end of the disc- shaped deflector extending at least partially around the ring seal (see Figure 5, which shows that the annular end ends partially around (27).  
Regarding claim 23, OHTSUBO discloses:  the at least one lubricant sealing device comprises a ring seal (27, 28).  
Regarding claim 24, OHTSUBO discloses:  the ring seal is a ring with a single lip or double lips, or is a segmented seal (see Figure 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over OHTSUBO.
Regarding claim 18, OHTSUBO discloses:  the at least one lubricant sealing device comprises a sleeve mounted on each shaft of the two rotating shafts (see Figure 5, which shows that the at least one lubricant sealing device has a sleeve that is mounted on each shaft, where the deflector is integral with the sleeve), the deflector being mounted on the sleeve (see Figure 5, which shows that the sleeve is integral with the deflector, and therefore, the deflector is mounted on the sleeve).  
Alternatively, if the limitation directed to “the deflector being mounted on the sleeve”, is interpreted that the deflector and the sleeve have to be two separate components, it would be obvious.
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the deflector and the sleeve being two separate pieces, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Furthermore, the benefit of having separate components allows for any wear in either of the components requires only the worn component to be replaced versus having to replace a larger more complex component.
 Regarding claim 19, OHTSUBO discloses:  the sleeve has a two-stage cylindrical shape, including a first cylindrical stage, an outer diameter of which is configured to be inserted into a central orifice in the deflector (see Figures 2, 5, and 9-11), and a second cylindrical stage forming an axial stop for the deflector (see Figures 2, 5, and 9-11, which shows a second cylindrical stage that forms an axial stop for the deflector).  
Allowable Subject Matter
Claims 16 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
The amendments to the claims and the specification have resolved the drawing objection, the specification objection, and the 112(b) rejections of all the claims except for claim 17, which are hereby withdrawn.  Claim 17 is now objected to instead of 112(b) rejection, since it appears that the disc-shaped was not removed by accident based on the arguments.
A new ground of rejection is presented above based on the IDS that was filed on May 12, 2022.  The rejection from the Chinese Patent Office was reviewed, and the Examiner agreed with most of the rejections, however, does not believe that an obvious rejection is supported for claims 16 and 20-22 (claims 3, 8, and 9 in the Chinese Office Action).  The Chinese obvious rejection did not have a reference that showed the combination of features in one deflector or multiple components of a deflector from a single reference.  The obviousness rejection had added on features/structure forming a new deflector that was not shown in a single reference.  Since one known deflector could not be swapped for another known deflector or having to use hindsight to add on features not disclosed together in a single deflector, claims 16, 20, and 21 have been objected to.  Claim 22 deals with a range of locations of the stator relative to the deflector face, which the applicant has given reasons for this geometry (see ¶0027).
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on May 12, 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746